UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 29, 2007 Commission file number 1-7283 Regal Beloit Corporation (Exact Name of Registrant as Specified in Its Charter) Wisconsin 39-0875718 (State of Incorporation) (IRS Employer Identification No.) 200 State Street, Beloit, Wisconsin 53511 (Address of principal executive offices) (608) 364-8800 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12 (b) of the Act: Name of Each Exchange on Title of Each Class Which Registered Common Stock ($.01 Par Value) New York Stock Exchange Rights to Purchase Common Stock New York Stock Exchange Securities registered pursuant to Section 12 (g) of the Act None (Title of Class) Indicate by check mark if the registrant is well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes TNo£ Indicate by check mark if the registrant is not required to file reports pursuant to
